IN THE SUPREME COURT OF THE STATE OF DELAWARE

VINCENT J. BRANSON,                     §
                                        §     No. 273, 2014
      Petitioner Below,                 §
      Appellant,                        §     Court Below — Court of
                                        §     Chancery of the State of
      v.                                §     Delaware
                                        §
DAVID BRANSON, Executor of              §     ROW No. 260-S
the Estate of Dorothea Branson,         §
                                        §
      Respondent Below,                 §
      Appellee.                         §

                          Submitted: September 26, 2014
                          Decided:   December 12, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                       ORDER

      This 12th day of December 2014, the Court has considered this matter on the

briefs of the parties and has concluded that the judgment should be affirmed on the

basis of and for the reasons assigned by the Court of Chancery in its April 30, 2013

bench ruling concluding that the appellant was without standing to file exceptions

in an estate matter and in the Court of Chancery’s letter opinion and order of April

22, 2014, assessing attorney’s fees.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery is AFFIRMED.

                                        BY THE COURT:

                                        /s/ Henry duPont Ridgely
                                        Justice